Citation Nr: 0118172	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of excised toenails of both great toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of excised toenails of both great toes.  A notice of 
disagreement was received in November 2000, a statement of 
the case was issued in January 2001, and a substantive appeal 
was received in January 2001.


FINDING OF FACT

The veteran's service-connected residuals of excised toenails 
of both great toes are manifested by subjective complaints of 
pain and a tingling sensation with additional functional loss 
due to pain resulting in no more than moderate impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent (but no higher) 
rating for the veteran's service-connected residuals of 
excised toenails of both great toes have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§  4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation.  The issue on appeal has been addressed 
by the RO in the rating decision and statement of the case.  
In those documents, the veteran has been furnished notice of 
the applicable laws and regulations regarding the criteria 
for assignment of a compensable rating for residuals of 
excised toenails of both great toes.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records from private and VA medical care providers 
identified by the veteran.  No additional pertinent evidence 
has been identified.  Further, the veteran was afforded a VA 
examination in May 2000, and the Board finds this examination 
to be adequate.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of the claim on appeal despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42, the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of excised toenails 
of both great toes are rated under Diagnostic Code 5284, 
which provides criteria for rating residuals of foot 
injuries.  This code provides a 10 percent rating for a 
moderate disability due to a foot injury, and a 20 percent 
rating for a moderately severe disability due to such injury.  
A 30 percent rating is warranted for a severe disability.  
Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes 
that the Rating Schedule does include criteria for rating 
amputations of the great toe.  Diagnostic Code 5171.  
However, such Code is not applicable in this case as the 
veteran's great toes have not been amputated.  Rather, the 
nails have been permanently removed.  It therefore appears 
that Code 5284 for other foot injuries is the most 
appropriate Code for rating the veteran's disability in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  To the extent 
that Code 5284 may contemplate limitation of motion, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45. 

The record shows that the veteran underwent surgical removal 
of the nails of both great toes in March 1999 after he 
complained of continuing problems with ingrown toenails.  In 
this regard, private medical records from Complete Family 
Footcare do show that he was seen with complaints of painful 
ingrown toenails, and that these toenails were surgically 
removed in March 1999.  However, these records also show 
that, within one month of this surgery, the veteran was 
assessed as doing well, and that his great toes were only 
mildly erythematous and completely negative for puss or 
infection.  VA outpatient treatment records show that the 
veteran was seen with complaints of pain in his toenails on 
occasion.  Likewise, the May 2000 VA examination report shows 
that he had neuritis which involved his left foot.  Yet, this 
examination report also shows that the veteran's great toes 
had a normal appearance and were negative for inflammation.  
Significantly, this examination report also reflects that the 
VA examiner specifically attributed the veteran's neuritis of 
the left toe to his underlying spinal pathology rather than 
his toenail.

It appears, therefore, that the neuritis is not due to the 
service-connected disability and may therefore not be 
considered.  Nevertheless, the Board does recognize that the 
veteran's service-connected disability did increase in 
severity to an extent that the toenails were surgically 
removed.  The medical reports do not show that there has been 
moderate impairment as a result.  However, giving credence to 
the veteran's subjective complaints of pain and in 
recognition that additional functional loss due to pain, 
including during flare-ups, is contemplated by 38 C.F.R. 
§§ 4.40, 4.45, the Board believes that a reasonable doubt 
exists as to whether there is moderate impairment during 
flare-ups of pain.  Resolving this doubt in the veteran's 
favor, the Board concludes that a 10 percent rating is 
warranted.  

However, the evidence is against entitlement to a rating in 
excess of 10 percent.  Under Diagnostic Code 5284, the next 
higher rating of 20 percent rating requires the evidence to 
show that the veteran's residuals of excised toenails of both 
great toes are productive of moderately severe disability.  
This is not shown by the evidence.  The record certainly 
shows some symptomatology associated with the service-
connected disability, but it appear that such symptomatology 
is productive of less than moderately severe impairment.  
Again, any symptoms due to neuritis is not being considered 
as neuritis has been medically disassociated from the 
service-connected residuals of excised toenails of both great 
toes.

The Board further finds that this claim does not present such 
an exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The evidence does not show that the 
veteran has been hospitalized frequently for his residuals of 
excised toenails of both great toes.  In addition, the 
evidence does not show that this disability has caused a 
marked interference with employment.  Therefore, the Board 
finds that the evidence reflects that the overall disability 
picture does not rise to a level which would warrant 
assigning this disability a compensable rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision than rendered herein.



ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected residuals of excised toenails of both great toes is 
warranted.  To this extent, the appeal is granted.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

